DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Claims 1, 7-9, 15-18, and 20 have been amended. Claims 1-20 are pending and have been considered.
Drawings
The drawings filed 04/12/2021 have been accepted. 
Claim Objections
Claim 17 is objected to because of the following minor informality: line 6 should recite “[[employing]] employ non-Gaussian distributions”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9-14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Nonlinear Dynamic Boltzmann Machines for Time-Series Prediction” (January 2017) to Dasgupta et al., hereinafter Dasgupta, in view of “Generalized Normal ARMA Model Applied to the Areas of Economy, Hydrology and Public Policy” (2015) to Milani et al., hereinafter Milani, and further in view of “Modeling the Sunspot Number Distribution with a Fokker-Planck Equation” to Noble et al.

Regarding claim 1, Dasgupta teaches: A computer-implemented method executed on a processor (Dasgupta p. 1836, § Numerical experiments, ¶ 1: “Intel Core i5”) for employing a dynamic Boltzmann machine (DyBM) to solve a maximum likelihood of generalized normal distribution (GND) of time-series datasets, the method comprising: 
… acquire the time-series datasets (Dasgupta on p. 1834, § “Evaluation” teaches acquiring “two different synthetic datasets”. Also, real-data time series prediction is taught by Dasgupta on p. 1838, § “Real-data time series prediction”.) transmitted from a source node to a destination node of a neural network including a plurality of nodes; (Dasgupta Fig. 1(a) teaches transmitting from source to destination nodes)

    PNG
    media_image1.png
    367
    556
    media_image1.png
    Greyscale

learning, by the processor, a time-series generative model (P. 1835 § “RNN-Gaussian DyBM as a nonlinear model”) with eligibility traces (Eq. 6 on p. 1835); and 
performing, by the processor, online updating of internal parameters based on a gradient update to predict updated times-series datasets. (P. 1836, § “Online training of a RNN-Gaussian DyBM”: “The approach of stochastic gradient is to update the parameters of the RNN-G-DyBM at each step, t, according to the gradient of the conditional probability density                         
                            
                                
                                    x
                                
                                
                                    
                                        
                                            t
                                        
                                    
                                
                            
                        
                    ”.)
However, Dasgupta does not explicitly teach: [a time-series generative model] based on the GND; or [internal parameters] of the GND
But Milani teaches: [a time-series generative model] based on the GND; and [internal parameters] of the GND (Milani teaches “generalized normal distribution” on p. 2, ln. 40-41). 

The combination of Dasgupta and Milani does not explicitly teach: employing non-Gaussian distributions [to acquire time-series datasets]
	But Noble teaches: employing non-Gaussian distributions [to acquire time-series datasets] (The sunspot distribution during solar maximum is approximately a positively skewed Gaussian (Fig. 2 captions). A skewed Gaussian distribution is interpreted as a non-Gaussian distribution.)

    PNG
    media_image2.png
    257
    430
    media_image2.png
    Greyscale

Using non-Gaussian time series data for modeling purposes is known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Noble’s system into the combination of Dasgupta and Milani’s system by modeling Dasgupta’s sunspot real-data time series using the skewed Gaussian distribution taught by Noble.

Regarding claim 2, the combination of Dasgupta, Milani, and Noble teaches: The method of claim 1, further comprising adjusting a direction of the online updates by refreshing guessing values of the internal parameters of the GND after every fixed number of gradient updates. (Dasgupta on p. 1836, § “Online training of a RNN-Gaussian DyBM”: “The approach of stochastic gradient is to update the parameters of the RNN-G-DyBM at each step, t, according to the gradient of the conditional probability density                                 
                                    
                                        
                                            x
                                        
                                        
                                            
                                                
                                                    t
                                                
                                            
                                        
                                    
                                
                            ”.)

Regarding claim 3, the combination of Dasgupta, Milani, and Noble teaches: The method of claim 1, Further Dasgupta teaches: wherein the time-series datasets are financial time-series data. (P. 1838, § “Weekly retail gasoline and diesel prices in U.S.”)

Regarding claim 4, the combination of Dasgupta, Milani, and Noble teaches: The method of claim 1, Further, Dasgupta teaches by Eq. 1 on p. 1835: wherein a conditional probability density is 

    PNG
    media_image3.png
    140
    674
    media_image3.png
    Greyscale

Regarding claim 5, the combination of Dasgupta, Milani, and Noble teaches: The method of claim 4, 
Further, Dasgupta teaches by Eq. 2 on p. 1835: 

    PNG
    media_image4.png
    260
    665
    media_image4.png
    Greyscale


Regarding claim 6, the combination of Dasgupta, Milani, and Noble teaches: The method of claim 5, Further, Dasgupta teaches by Eq. 8 on p. 1835: 

    PNG
    media_image5.png
    199
    664
    media_image5.png
    Greyscale

(The variable                         
                            
                                
                                    α
                                
                                
                                    k
                                
                            
                        
                     from Dasgupta Eq. 8 is expanded in claim 6.)

Regarding claim 9, Dasgupta teaches: A non-transitory computer-readable storage medium comprising a computer-readable program executed on a processor for employing a dynamic Boltzmann machine (DyBM) to solve a maximum likelihood of generalized normal distribution (GND) of time-series datasets, wherein the computer-readable program when executed on the processor causes a computer to perform the steps of: (Dasgupta p. 1836, § Numerical experiments, ¶ 1: “All the 
… acquire the time-series datasets (Dasgupta on p. 1834, § “Evaluation” teaches acquiring “two different synthetic datasets”. Also, real-data time series prediction is taught by Dasgupta on p. 1838, § “Real-data time series prediction”.) transmitted from a source node to a destination node of a neural network including a plurality of nodes; (Dasgupta Fig. 1(a) teaches transmitting from source to destination nodes)
learning, by the processor, a time-series generative model (P. 1835 § “RNN-Gaussian DyBM as a nonlinear model”) with eligibility traces (Eq. 6 on p. 1835); and 
performing, by the processor, online updating of internal parameters based on a gradient update to predict updated times-series datasets. (P. 1836, § “Online training of a RNN-Gaussian DyBM”: “The approach of stochastic gradient is to update the parameters of the RNN-G-DyBM at each step, t, according to the gradient of the conditional probability density                         
                            
                                
                                    x
                                
                                
                                    
                                        
                                            t
                                        
                                    
                                
                            
                        
                    ”.) 
However, Dasgupta does not explicitly teach: [a time-series generative model] based on the GND; or [internal parameters] of the GND
But Milani teaches: [a time-series generative model] based on the GND; and [internal parameters] of the GND (Milani teaches “generalized normal distribution” on p. 2, ln. 40-41.)
Therefore, it would have been obvious to one of ordinary skill in the art to have combined the teachings of Milani into Dasgupta’s system by replacing the Gaussian distribution with a generalized normal distribution, with a motivation to achieve greater robustness. (Milani p. 2, ln. 40)
The combination of Dasgupta and Milani does not explicitly teach: employing non-Gaussian distributions [to acquire time-series datasets]
employing non-Gaussian distributions [to acquire time-series datasets] (The sunspot distribution during solar maximum is approximately a positively skewed Gaussian (Fig. 2 captions). A skewed Gaussian distribution is interpreted as a non-Gaussian distribution.)
Using non-Gaussian time series data for modeling purposes is known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Noble’s system into the combination of Dasgupta and Milani’s system by modeling Dasgupta’s sunspot real-data time series using the skewed Gaussian distribution taught by Noble.

Regarding claim 10, the combination of Dasgupta, Milani, and Noble teaches: The non-transitory computer-readable storage medium of claim 9, wherein a direction of the online updates is adjusted by refreshing guessing values of the internal parameters of the GND after every fixed number of gradient updates. (Dasgupta on p. 1836, § “Online training of a RNN-Gaussian DyBM”: “The approach of stochastic gradient is to update the parameters of the RNN-G-DyBM at each step, t, according to the gradient of the conditional probability density                                 
                                    
                                        
                                            x
                                        
                                        
                                            
                                                
                                                    t
                                                
                                            
                                        
                                    
                                
                            ”.)

Regarding claim 11, the combination of Dasgupta, Milani, and Noble teaches: The non-transitory computer-readable storage medium of claim 9,
Further, Dasgupta teaches: wherein the time- series datasets are financial time-series data. (P. 1838, § “Weekly retail gasoline and diesel prices in U.S.”)

Regarding claim 12, the combination of Dasgupta, Milani, and Noble teaches: The non-transitory computer-readable storage medium of claim 9, Further, Dasgupta teaches by Eq. 1 on p. 1835: wherein a conditional probability density is 

    PNG
    media_image3.png
    140
    674
    media_image3.png
    Greyscale


Regarding claim 13, the combination of Dasgupta, Milani, and Noble teaches: The non-transitory computer-readable storage medium of claim 12, Further, Dasgupta teaches by Eq. 2 on p. 1835: 

    PNG
    media_image4.png
    260
    665
    media_image4.png
    Greyscale


Regarding claim 14, the combination of Dasgupta, Milani, and Noble teaches: The non-transitory computer-readable storage medium of claim 13, Further, Dasgupta teaches by Eq. 8 on p. 1835: 

    PNG
    media_image5.png
    199
    664
    media_image5.png
    Greyscale

(The variable                         
                            
                                
                                    α
                                
                                
                                    k
                                
                            
                        
                     from Dasgupta Eq. 8 is expanded in claim 14.)

Regarding claim 17, Dasgupta teaches: A system for employing a dynamic Boltzmann machine (DyBM) to solve a maximum likelihood of generalized normal distribution (GND) of time-series datasets, the system comprising: a memory; and one or more processors in communication with the memory (Dasgupta p. 1836, § Numerical experiments, ¶ 1: “All the experiments were carried out with a Python 2.7 implementation (with numpy and theano backend) on a Macbook Air with Intel Core i5 and 8 GB of memory.”) configured to: 
… acquire the time-series datasets (Dasgupta on p. 1834, § “Evaluation” teaches acquiring “two different synthetic datasets”. Also, real-data time series prediction is taught by Dasgupta on p. 1838, § “Real-data time series prediction”.) transmitted from a source node to a destination node of a neural network including a plurality of nodes; (Dasgupta Fig. 1(a) teaches transmitting from source to destination nodes)
learn, by the processor, a time-series generative model (P. 1835 § “RNN-Gaussian DyBM as a nonlinear model”) with eligibility traces (Eq. 6 on p. 1835); and 
perform, by the processor, online updating of internal parameters based on a gradient update to predict updated times-series datasets. (P. 1836, § “Online training of a RNN-Gaussian DyBM”: “The                         
                            
                                
                                    x
                                
                                
                                    
                                        
                                            t
                                        
                                    
                                
                            
                        
                    ”.)
However, Dasgupta does not explicitly teach: [a time-series generative model] based on the GND; or [internal parameters] of the GND
But Milani teaches: [a time-series generative model] based on the GND; and [internal parameters] of the GND (Milani teaches “generalized normal distribution” on p. 2, ln. 40-41.)
Therefore, it would have been obvious to one of ordinary skill in the art to have combined the teachings of Milani into Dasgupta’s system by replacing the Gaussian distribution with a generalized normal distribution, with a motivation to achieve greater robustness. (Milani p. 2, ln. 40)
The combination of Dasgupta and Milani does not explicitly teach: employing non-Gaussian distributions [to acquire time-series datasets]
	But teaches Noble teaches: employing non-Gaussian distributions [to acquire time-series datasets] (The sunspot distribution during solar maximum is approximately a positively skewed Gaussian (Fig. 2 captions). A skewed Gaussian distribution is interpreted as a non-Gaussian distribution.)
Using non-Gaussian time series data for modeling purposes is known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Noble’s system into the combination of Dasgupta and Milani’s system by modeling Dasgupta’s sunspot real-data time series using the skewed Gaussian distribution taught by Noble.

Regarding claim 18, the combination of Dasgupta, Milani, and Noble teaches: The system of claim 17, wherein a direction of the online updates is adjusted by refreshing guessing values of the internal parameters of the GND after every fixed number of gradient updates. (Dasgupta on p. 1836, § “Online training of a RNN-Gaussian DyBM”: “The approach of stochastic gradient is to update the                                 
                                    
                                        
                                            x
                                        
                                        
                                            
                                                
                                                    t
                                                
                                            
                                        
                                    
                                
                            ”.)

Regarding claim 19, the combination of Dasgupta, Milani, and Noble teaches: The system of claim 17, Further, Dasgupta teaches: wherein the time-series datasets are financial time-series data. (P. 1838, § “Weekly retail gasoline and diesel prices in U.S.”)
Allowable Subject Matter
Claims 7, 8, 15, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 04/12/2021 in response to the previous Office Action mailed 01/22/2021 have been fully considered but they are not fully persuasive.

Drawings Objections: The previous Office Action objected to Fig. 6, Fig. 7 in relation to specification paragraphs [0015] and [0115], and Fig. 10 numeral 506. Applicant’s arguments regarding the drawing objections have been fully considered and are persuasive. The drawings objections have been withdrawn due to the Remarks, the substitute drawings and the substitute specification filed 04/12/2021.

Claim Objections: The previous Office Action objected to claims 7, 8, 15, 16, 18, and 20. Applicant’s arguments regarding the claim objections have been fully considered and are persuasive. The claim objections have been withdrawn due to the Remarks and the claim amendments filed 04/12/2021.

35 U.S.C. § 103 Claim Rejections: The previous Office Action rejected claims 1-6, 9-14, and 17-19 under 35 U.S.C. 103. Applicant’s arguments regarding the claim rejections have been fully considered but they are unpersuasive. The limitation of employing non-Gaussian distributions to acquire a time series dataset is taught by Noble, which discloses generating a time series from a skewed Gaussian distribution. This distribution type is non-Gaussian. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher Jablon whose telephone number is (571)270-7648.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHER JABLON/Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122